Luke, J.,
dissenting. The defendant was charged in the recorder’s court with “making improper proposals to Miss Sadie Schwarz,” and under this charge evidence was introduced. After all the testimony was concluded the charge was changed upon the docket by the court to “disorderly conduct by making improper proposals to Miss Sadie Schwarz.” The defendant was found guilty and sentenced for the latter ofEense. We thus have a defendant convicted of a .charge under which no evidence whatever was submitted. The writer knows of no law which authorizes a change of the charge against the accused after all the evidence has been introduced; and no law which would authorize a conviction under a particular charge without the introduction of any evidence under that charge. A broad principle of law is involved in this case; and to sanction the practice as disclosed by the record would, in my opinion, constitute a dangerous precedent. Judge Meldrim, in his order refusing to sanction the writ of certiorari, refers to the change of the charge as an “amendment;” but since there was no such penal ofEense as “making improper proposals,” there was nothing to amend. The recorder simply made the charge after all the evidence was concluded, and sentenced the defendant for an ofEense different from that for which he was prosecuted. “One can not be tried and convicted for an ofEense different from that for which he is prosecuted or called upon to answer.” Mayor &c. of Columbus v. Arnold, 30 Ga. 517. A fortiori, he can not be convicted when the charge under which he was prosecuted constituted no penal ofEense at all. See also Lesterjelle v. Columbus, 30 Ga. 936. “Penal statutes must be construed strictly.” Rouse v. State, 4 Ga. 139. The lax methods often employed in our recorder’s courts should not go to the extent of doing violence to the fundamental principles of our system of jurisprudence. “One charged with the violation of a municipal ordinance is, equally with those charged with greater crimes, entitled to a fair and impartial trial.” Porter v. Thomasville, 16 Ga. App. 313 (85 S. E. 283).
Since the petition for certiorari plainly shows that the real complaint of the defendant is that there is no law or ordinance covering the charge under which he was tried, and that the trial judge had no legal right to change the charge against the defendant after all the evidence was introduced, the issue before us is clearly presented. Under the issue raised, as I see it, there was no ordinance *818to submit to the superior court or to this court, and, therefore, the decisions cited by my colleagues in the majority opinion are, in my opinion, not in point.
Even in civil cases, where the rule is not so strict, certain errors “render the grant of a new trial imperative, without reference to the correctness of the verdict.” See Sanders v. Nicolson, 101 Ga. 739 (3) (28 S. E. 976). The defendant was entitled to a fair trial according to the rules of law. In my opinion he was not legally convicted and the court erred in refusing to sanction the writ.